Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Trevor Grove on Friday, February 11th, 2022.

	Replace all claims with the following claim set:

1.  (currently amended)  A method comprising:

polymerizing the polymerizable composition in the presence of the catalyst in situ in the subterranean formation to form a polymer, wherein the polymerizable composition and the catalyst are maintained separate from one another until the polymerizable composition and the catalyst are located below a surface of the earth, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of a benzoate ester.

2.  (cancelled)

3.  (cancelled)

4.  (previously presented)  The method of claim 1, wherein the polymerizable composition comprises dicyclopentadiene or a mixture of dicyclopentadiene and one or more unsaturated olefins.

5.  (previously presented)  The method of claim 1, wherein the polymerizable composition comprises a mixture of dicyclopentadiene (DCPD) and tricyclopentadiene (TriCPD) at a ratio of DCPD:TriCPD ranging from 0.5:1 to 1:0.1.

6.  (previously presented)  The method of claim 1, wherein introducing the polymerizable composition and the catalyst into the subterranean formation comprises:
injecting a multistage fracturing treatment into the wellbore comprising:

wherein polymerizing the polymerizable composition in situ to form a polymer comprises curing the one or more stages of polymerizable composition to generate one or more solid polymer pillars having a glass transition temperature of at least 200°F in the subterranean formation.

7.  (previously presented)  The method of claim 6, wherein the ratio of the one or more stages of the polymerizable composition and one or more stages of the spacer fluid is within the range of 1:0.1 to 0.1:1.

8.  (cancelled)  

9.  (cancelled)

10.  (previously presented)  The method of claim 1, wherein the polymerizable composition further comprises a hydroperoxide agent, one or more surfactants, or a mixture thereof.

11.  (cancelled)

12.  (previously presented)  The method of claim 1, wherein the catalyst comprises an electron donating group tri-isopropyl phosphate, wherein the electron donating group delays polymerization of the polymerizable composition.

13.  (previously presented)  The method of claim 1, wherein the catalyst is a ruthenium catalyst having the structure (as illustrated on Page 3 of the claims dated 02/04/2022).

14.  (previously presented)  The method of claim 1, wherein the polymer is used for one or more selected from a group consisting of: cement replacement and well plugging and abandonment.

15.  (currently amended)  The method of treating a subterranean formation penetrated by a wellbore, comprising:
lowering a wellbore tool into the subterranean formation, wherein the tool comprises a first partition containing a polymerizable composition comprising a polycyclic monomer and a benzoate ester, and a second partition containing a ring opening metathesis catalyst;
releasing the polymerizable composition from the first partition;
releasing the ring opening metathesis catalyst from the second partition;
contacting the polymerizable composition and the ring opening metathesis catalyst in a mixing region located below a surface of the earth, wherein the polymerizable composition and the ring opening metathesis catalyst are maintained separate from one another until the polymerizable composition and the ring opening metathesis catalyst are contacted within the mixing region located below the surface of the earth; and
reacting the polymerizable composition and the ring opening metathesis catalyst in situ to form a polymer, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of a benzoate ester.



17. - 19.  (cancelled)

20.  (previously presented)  The method of claim 15, wherein the polymerizable composition comprises dicyclopentadiene or a mixture of dicyclopentadiene and one or more unsaturated olefins.

21.  (previously presented)  The method of claim 1, wherein the catalyst comprises a ring opening metathesis catalyst, and wherein the polymerizable composition further comprises a benzoate ester.

22.  (currently amended)  The method of claim 1, wherein:
the polymerizable composition comprises dicyclopentadiene and a benzoate ester or dicyclopentadiene, an unsaturated olefin, and a benzoate ester, 


23.  (currently amended)  A method of treating a subterranean formation penetrated by a wellbore, comprising:

releasing the polymerizable composition from the first partition;
releasing the catalyst from the second partition;
contacting the polymerizable composition and the catalyst in a mixing region located below a surface of the earth, wherein the polymerizable composition and the catalyst are maintained separate from one another until the polymerizable composition and the catalyst are contacted within the mixing region located below the surface of the earth; and
reacting the polymerizable composition and the catalyst in situ to form a polymer having a glass transition temperature of at least 200°F, wherein the polymerizable composition comprises 0.5vol% to 20 vol% of a benzoate ester.

24.  (previously presented)  The method of claim 1, wherein the polymer formed in situ in the subterranean formation has a glass transition temperature of at least 200°F.

25.  (previously presented)  The method of claim 1, wherein the polymer formed in situ in the subterranean formation has a compressive yield strength, measured at a temperature of 98°C, of 1 MPa to 90 MPa.

26.  (previously presented)  The method of claim 1, wherein: Response to Office Action Dated 8/4/2021Page 5 of 12 Application No.: 16/335,409PATENT
the catalyst comprises a ring opening metathesis catalyst,
the polymerizable composition further comprises a benzoate ester, and


27.  (previously presented)  The method of claim 15, wherein the polymer formed in situ has a glass transition temperature of at least 200°F.


Reasons for Allowance
Upon review and consideration of the Examiner’s Amendment regarding the claim amendments above, the Applicant’s arguments/remarks dated 02/04/2022, and after updating the examiner’s search, the examiner finds the claims novel and the Applicant’s arguments persuasive. The examiner finds persuasive pages 7-11 of the applicant’s remarks/arguments dated 02/04/2022.  More specifically, the combination of the cited references Hurd et al (U.S Patent 10,005,947), Verpoort et al (U.S Pub 2007/0185343) and Cruce et al (U.S Pub 2016/0257779) all fail to disclose and/or teach “wherein the polymerizable composition and the catalyst are maintained separate from one another until the polymerizable composition and the catalyst are located below a surface of the earth, wherein the polymerizable composition comprises 0.5 vol% to 20 vol% of a benzoate ester.”
Thus, the examiner finds Independent claims 1, 15 and 23 (and their corresponding dependent claims) allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674       


                                                                                                                                                                                                 /ZAKIYA W BATES/Primary Examiner, Art Unit 3674